United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        November 18, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-10347
                          Summary Calendar


CHARLES EDWARD SENTER,

                                     Plaintiff-Appellant,

versus

CITY OF DALWORTHINGTON GARDENS; MATT MAYO;
SUZANNE HUDSON; UNKNOWN POLICE OFFICERS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CV-00022-Y
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Charles Edward Senter appeals the summary judgment dismissal

of his 42 U.S.C. § 1983 complaint.    Senter was stopped by police

at approximately 12:30 a.m. on January 3, 1999, for traffic

violations.    He was arrested and was detained until 5:30 p.m.

when a judge granted release on bail.    Senter subsequently was

found guilty of failing to signal continuously for the last 100

feet of movement prior to turning, operating a motor vehicle

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-10347
                                   -2-

without holding a driver’s license, and failing to establish

financial responsibility.

     Our review of the dismissal of Senter’s complaint on summary

judgment is de novo.      Mace v. City of Palestine, 333 F.3d 621,

623 (5th Cir.   2003).    “‘Summary judgment is proper when, viewing

the evidence in the light most favorable to the non-movant, there

is no genuine issue of material fact precluding judgment as a

matter of law in favor of the movant.’”      Mace, 333 F.3d at 623.

To defeat summary judgment, the nonmovant must set forth specific

facts showing the existence of a genuine issue for trial.     FED.

R. CIV. P. 56(e).   The nonmovant cannot meet his burden with

unsubstantiated assertions, conclusional allegations, or a

scintilla of evidence.      Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc).

     Senter contends that Texas law authorized his release either

with a citation or a bond and that due process required the

defendants to explain why they did not release him on these

terms.   Senter contends that the City of Dalworthington Gardens

is liable based on its oppressive custom and policy of detaining

persons after probable cause to detain them on a warrantless

arrest is no longer present.

     Senter does not argue that Texas law required his release on

a citation or bond.      He does not argue that Texas law prohibited

his arrest and detention.      Senter does not provide support for

his position that due process required an explanation for the
                           No. 03-10347
                                -3-

detention.   Senter has not demonstrated the violation of a

constitutional right on his claims concerning his detention.       See

County of Riverside v. McLaughlin, 500 U.S. 44, 52-56 (1991). The

failure to establish a constitutional violation defeats Senter’s

claims of municipal liability arising from the detention.

Olabisiomotosho v. City of Houston, 185 F.3d 521, 529 (5th Cir.

1999).

     Senter contends that the City of Dalworthington Gardens is

liable based on its oppressive custom and policy of setting bail

in the amount of double the fine for the offense.    To establish

municipal liability under 42 U.S.C. § 1983, a plaintiff must show

that a policy or custom caused the constitutional violation.

Richardson v. Oldham County, 12 F.3d 1373, 1381 (5th Cir. 1994).

As the district court concluded, the action that a judge takes

pursuant to judicial duty cannot constitute municipal policy.

Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992).    Senter has

not attempted to refute the district court’s reasoning, and thus,

he has effectively abandoned any appeal of this issue.    See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Senter concedes that his claims against Judge Hudson were

barred by judicial immunity.   Hudson has not addressed the

district court’s dismissal pursuant to Heck v. Humphrey, 512 U.S.

477, 486 (1994), of his claims concerning the stop and arrest,

and he has not asserted claims concerning the conditions of his
                           No. 03-10347
                                -4-

confinement.   Accordingly, Senter has abandoned these issues.

Brinkmann, 813 F.2d at 748.   The judgment of the district court

is AFFIRMED.